Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOGO [g526887g05a42.jpg]

 

 

 



--------------------------------------------------------------------------------

 

LOGO [g526887g59o64.jpg]

2013 STOCK INCENTIVE PLAN

 

Section 1 PURPOSE

The purpose of this Plan is to promote the interests of the Company and any
Subsidiary thereof by providing the opportunity to purchase or receive Shares or
to receive compensation that is based upon appreciation in the value of Shares
to Eligible Recipients in order to attract and retain Eligible Recipients and
providing Eligible Recipients an incentive to work to increase the value of
Shares and a stake in the future of the Company that corresponds to the stake of
each of the Company’s stockholders. The Plan provides for the grant of Incentive
Stock Options, Non-Qualified Stock Options, Restricted Stock Awards, Restricted
Stock Units and Stock Appreciation Rights to aid the Company, and any Subsidiary
thereof, in obtaining these goals.

 

Section 2 DEFINITIONS

Each term set forth in this Section shall have the meaning set forth opposite
such term for purposes of this Plan and any Stock Incentive Agreements under
this Plan (unless noted otherwise), and for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular, and
reference to one gender shall include the other gender. Note that some
definitions may not be used in this Plan, and may be inserted here solely for
possible use in Stock Incentive Agreements issued under this Plan.

2.1 Board means the Board of Directors of the Company.

2.2 Cause shall mean an act or acts by an Eligible Recipient involving (a) the
use for profit or disclosure to unauthorized Persons of Confidential Information
or trade secrets of the Company or a Subsidiary, (b) the continuing, material
breach of any contract with the Company or a Subsidiary, after a reasonable
opportunity to cure, (c) the violation of any fiduciary obligation to the
Company or a Subsidiary, (d) the unlawful trading in the securities of the
Company or a Subsidiary, or of another corporation based on information gained
as a result of the performance of services for the Company or a Subsidiary,
(e) a felony conviction or the failure to contest prosecution of a felony, or
(f) willful misconduct, dishonesty, embezzlement, fraud or deceit.

2.3 Change of Control means either of the following:

(a) any transaction or series of transactions pursuant to which the Company
sells, transfers, leases, exchanges or disposes of substantially all or
substantially all of its assets for cash or property, or for a combination of
cash and property, or for other consideration; or

(b) any transaction pursuant to which Persons who are not current stockholders
of the Company acquire by merger, consolidation, reorganization, division or
other business combination or transaction, or by a purchase of an interest in
the Company, an interest in the Company so that after such transaction, the
stockholders of the Company immediately prior to such transaction no longer have
more than 50% voting interest in the Company; or



--------------------------------------------------------------------------------

(c) the acquisition of “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act) of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities (other than through a merger or consolidation or an acquisition of
securities directly from the Company) by any “person,” as such term is used in
Section 13(d) and 14(d) of the Exchange Act, other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any corporation owned directly or indirectly by the stockholders of
the Company.

However, notwithstanding the foregoing, in no event shall a Public Offering of
the Company’s Common Stock constitute a Change of Control.

2.4 Code means the Internal Revenue Code of 1986, as amended.

2.5 Committee means any committee appointed by the Board to administer the Plan,
as specified in Section 5.3 hereof. Any such committee shall be comprised
entirely of Directors.

2.6 Common Stock means the common stock of the Company.

2.7 Company means SciQuest, Inc., a Delaware corporation, and any successor to
such organization.

2.8 Confidential Information means (a) information of the Company, or any
Subsidiary thereof, to the extent not considered a trade secret under applicable
law, that (i) relates to the business of the Company or any Subsidiary thereof,
(ii) possesses an element of value to the Company, or any Subsidiary thereof,
(iii) is not generally known to the Company’s competitors (or a competitor of
any Subsidiary thereof), and (iv) would damage the Company, or any Subsidiary
thereof, if disclosed, and (b) information of any third party provided to the
Company, or any Subsidiary thereof, which the Company, or any Subsidiary
thereof, is obligated to treat as confidential, including, but not limited to,
information provided to the Company, or any Subsidiary thereof, by its
licensors, suppliers, customers, or prospective customers. Confidential
Information includes, but is not limited to, (i) future business plans, (ii) the
composition, description, schematic or design of products, future products or
equipment of the Company, or any Subsidiary thereof, or any third party,
(iii) communication systems, audio systems, system designs and related
documentation, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, clients, licensors, suppliers, customers,
prospective customers, or any third party, including, but not limited to,
customer lists and prospective customer lists compiled by the Company, or any
Subsidiary thereof, and customer and prospective customer information compiled
by the Company, or any Subsidiary thereof, and (vi) information concerning the
Company’s, or any Subsidiary’s, or a third party’s financial structure and
methods and procedures of operation. Confidential Information shall not include
any information that (i) is or becomes generally available to the public other
than as a result of an unauthorized disclosure, (ii) has been independently
developed and disclosed by others without violating the legal rights of any
party, or (iii) otherwise enters the public domain through lawful means.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 2



--------------------------------------------------------------------------------

2.9 Continuous Service means the absence of any interruption or termination of
service as an Employee or Key Person. Continuous Service shall not be considered
interrupted in the case of (i) sick leave; (ii) military leave; (iii) any other
leave of absence as approved by the Board, the chief executive officer or vice
president of human resources of the Company, provided that such leave is for a
period of not more than ninety (90) days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company, or any Subsidiary thereof, policy
adopted from time to time; or (iv) transfers between locations of the Company,
or any Subsidiary thereof, or between Company or a Subsidiary, or any successors
to such organization. However, notwithstanding anything in the foregoing to the
contrary, the Board shall have complete and absolute discretion to determine
whether an Employee or Key Person is in the Continuous Service of the Company or
Subsidiary at any time.

2.10 Controlled Group means the Company and any other entity the employees of
which would be required to be aggregated with the employees of the Company
pursuant to Code §§414(b), (c), (m) or (o).

2.11 Director means a member of the Board.

2.12 Effective Date means the “Effective Date” as set forth in Section 4 of this
Plan.

2.13 Eligible Recipient means an Employee and/or a Key Person.

2.14 Employee means a common law employee of the Company or a Subsidiary.

2.15 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

2.16 Exchange Act means the Securities Exchange Act of 1934, as amended.

2.17 Exercise Price means the price that shall be paid to purchase one (1) Share
upon the exercise of an Option granted under this Plan. In no event shall an
Exercise Price be less than the Fair Market Value of a Share determined as of
the date of grant of such Option.

2.18 Fair Market Value of each Share on any given date means the price
determined below as of the close of business on such date (provided, however, if
for any reason, the Fair Market Value per Share cannot be ascertained or is
unavailable for such date, the Fair Market Value per Share shall be determined
as of the nearest preceding date on which such Fair Market Value can be
ascertained):

(a) If the Share is listed or traded on any established stock exchange or a
national market system, including without limitation the National Market of the
National Association of Securities Dealers, Inc. Automated Quotation (“NASDAQ”)
System, its Fair Market Value shall be the closing sale price for the Share (or
the mean of the closing bid and ask prices, if no sales were reported), on such
exchange or system on the date of such determination or, if the stock exchange
or national market on which the Shares trade is not open on the date of
determination, the last business day prior to the date of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable; or

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 3



--------------------------------------------------------------------------------

(b) If the Share is not listed or traded on any established stock exchange or a
national market system, its Fair Market Value shall be the average of the
closing dealer “bid” and “ask” prices of a Share as reflected on the NASDAQ
interdealer quotation system of the National Association of Securities Dealers,
Inc. on the date of such determination; or

(c) In the absence of an established public trading market for the Share, the
Fair Market Value of a Share shall be determined in good faith by the Board.

2.19 FLSA Exclusion means the provisions of Section 7(e) of the Fair Labor
Standards Act of 1938, as amended (the “FLSA”) that exempt certain stock-based
compensation from inclusion in overtime and minimum wage determinations under
the FLSA.

2.20 Forfeiture Activities means, with respect to a Participant, such
Participant’s material breach of any employee offer letter, Employee
Noncompetition, Nondisclosure and Developments Agreement or other similar
agreement between such Participant and the Company or any Subsidiary.

2.21 Full-Value Award means any Stock Incentive other than Options, Stock
Appreciation Rights or Stock Incentives for which the Participant pays the
intrinsic value for the Shares underlying such Stock Incentive either directly
or in exchange for (or by foregoing) a right to receive a cash payment from the
Company equal to such intrinsic value.

2.22 Insider means an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
all as defined under Section 16 of the Exchange Act.

2.23 ISO means an option granted under this Plan to purchase Shares that is
intended by the Company to satisfy the requirements of Code §422 as an incentive
stock option.

2.24 Key Person means (a) a member of the Board who is not an Employee, or (b) a
consultant or advisor; provided, however, that such consultant or advisor must
be a natural Person who is providing or will be providing bona fide services to
the Company or a Subsidiary with such services (i) not being in connection with
the offer or sale of securities in a capital-raising transaction, and (ii) not
directly or indirectly promoting or maintaining a market for securities of the
Company or a Subsidiary, within the meaning of the general instructions to SEC
Form S-8.

2.25 NQSO means an option granted under this Plan to purchase Shares that is not
intended by the Company to satisfy the requirements of Code §422.

2.26 Option means a right to purchase Shares pursuant to the terms of the Plan
at a stated price for a specified period of time. For purposes of the Plan, an
Option may be either an ISO or a NQSO.

2.27 Outside Director means a Director who is not an Employee and who qualifies
as (a) a “non-employee director” under Rule 16b-3(b)(3) under the Exchange Act,
as amended from time to time, and (b) an “outside director” under Code §162(m)
and the regulations promulgated thereunder.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 4



--------------------------------------------------------------------------------

2.28 Participant means an individual who receives a Stock Incentive hereunder.

2.29 Performance-Based Exception means the performance-based exception from the
tax deductibility limitations of Code §162(m).

2.30 Person means an individual or entity.

2.31 Plan means the SciQuest, Inc. 2013 Stock Incentive Plan, as may be amended
from time to time.

2.32 Prior Plan means the SciQuest, Inc. 2004 Stock Incentive Plan, as amended.

2.33 Public Offering means the closing of a public offering by the Company of
any class or series of the Company’s equity securities pursuant to an effective
registration statement filed by the Company under the Securities Act.

2.34 Restricted Stock Award means an award of Shares granted to a Participant
under this Plan whereby the Participant has immediate rights of ownership in the
Shares underlying the award, but such Shares are subject to restrictions in
accordance with the terms and provisions of this Plan and the Stock Incentive
Agreement pertaining to the award and may be subject to forfeiture by the
Participant until the earlier of (a) the time such restrictions lapse or are
satisfied, or (b) the time such shares are forfeited, pursuant to the terms and
provisions of the Stock Incentive Agreement pertaining to the award.

2.35 Restricted Stock Unit means a contractual right granted to a Participant
under this Plan to receive a Share that is subject to restrictions of this Plan
and the applicable Stock Incentive Agreement.

2.36 SAR Exercise Price means the amount per Share specified in a Stock
Incentive Agreement with respect to a Stock Appreciation Right, which when
subtracted from the Fair Market Value of a Share on exercise of such Stock
Appreciation Right, determines the payment that the holder of such Stock
Appreciation Right may be entitled to receive. In no event shall an SAR Exercise
Price be less than the Fair Market Value of a Share determined as of the date of
grant of such Stock Appreciation Right.

2.37 Securities Act means the Securities Act of 1933, as amended.

2.38 Share means a share of the Common Stock of the Company.

2.39 Stock Appreciation Right means a right granted to a Participant pursuant to
the terms and provisions of this Plan whereby the Participant, without payment
to the Company (except for any applicable withholding or other taxes), receives
cash, Shares, a combination thereof, or such other consideration as the Board
may determine, in an amount equal to the excess of the Fair Market Value per
Share on the date on which the Stock Appreciation Right is exercised over the
SAR Exercise Price noted in the Stock Appreciation Right for each Share subject
to the Stock Appreciation Right.

2.40 Stock Incentive means an ISO, a NQSO, a Restricted Stock Award, a
Restricted Stock Unit, or a Stock Appreciation Right.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 5



--------------------------------------------------------------------------------

2.41 Stock Incentive Agreement means an agreement between the Company and a
Participant evidencing an award of a Stock Incentive.

2.42 Subsidiary means any corporation (other than the corporation employing such
Participant or for which such Participant is performing services) in an unbroken
chain of corporations beginning with the corporation employing such Participant
if, at the time of the granting of the Stock Incentive, each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. However, for purposes of
interpreting any Stock Incentive Agreement issued under this Plan as of a date
of determination, Subsidiary shall mean any corporation (other than the
corporation employing such Participant or for which such Participant is
performing services) in an unbroken chain of corporations beginning with the
corporation employing such Participant if, at the time of the granting of the
Stock Incentive and thereafter through such date of determination, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

2.43 Ten Percent Stockholder means a Person who owns (after taking into account
the attribution rules of Code §424(d)) more than ten percent (10%) of the total
combined voting power of all classes of shares of stock of either the Company or
a Subsidiary. For purposes of the preceding sentence, shares of stock owned
(directly or indirectly) by or for a Person’s brothers and sisters (whether by
the whole or half blood), spouse, ancestors and lineal descendants will be
considered to be owned by the Person, and if a domestic or foreign corporation ,
partnership, estate or trust owns (directly or indirectly) shares of stock,
those shares are considered to be owned proportionately by or for the
stockholders, partners, or beneficiaries of the corporation, partnership, estate
or trust. The extent to which stock held by a Person as a trustee of a voting
trust is considered owned by such Person is determined under all of the facts
and circumstances. Stock that a Person may purchase under outstanding options is
not treated as stock owned by such Person. In interpreting the foregoing, the
provisions of Treas. Reg. §1.422-2(f)(2) shall govern.

 

Section 3 SHARES SUBJECT TO STOCK INCENTIVES

3.1 Maximum Aggregate Shares Issuable Pursuant to Stock Incentives. Subject to
adjustment pursuant to Section 10, the total number of Shares that may be issued
pursuant to Stock Incentives under this Plan is 3,500,000 Shares plus (i) any
reserved Shares not issued or subject to outstanding Stock Incentives under the
Prior Plan as of the Effective Date, (ii) Shares that are subject to Stock
Incentives granted under the Prior Plan prior to the Effective Date that cease
to be subject to Stock Incentives by forfeiture or otherwise after the Effective
Date, (iii) Shares issued under the Prior Plan prior to the Effective Date that
are repurchased by the Company at the original issue price after the Effective
Date. Such Shares shall be reserved, to the extent that the Company deems
appropriate, from authorized but unissued Shares or from Shares that have been
reacquired by the Company.

3.2 Determination of Maximum Aggregate Shares Issuable.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 6



--------------------------------------------------------------------------------

(a) Any Shares subject to a Stock Incentive that remain un-issued after the
cancellation, expiration, lapse or exchange of such Stock Incentive thereafter
shall again become available for use under this Plan.

(b) Any Shares issuable pursuant to Options or Stock Appreciation Rights shall
be counted against the Share limit contained in Section 3.1 on a one-for-one
basis, and any Shares issuable pursuant to Full-Value Awards shall be counted
against such Share limit as 1.65 Shares for every one Share subject to such
Full-Value Award.

(c) The following Shares will not be added to the total number of shares
available or to be made available again for delivery under the Plan: (i) Shares
not issued or not delivered as a result of the net settlement of an outstanding
Option or Stock Appreciation Right; (ii) Shares delivered to or withheld by the
Company to pay the exercise price of or withholding taxes with respect to a
Stock Incentive; and (iii) Shares repurchased by the Company on the open market
with the proceeds from the payment of the exercise price of an Option.

(d) The Board may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustments if the number of Shares actually
delivered differs from the number of Shares previously counted in connection
with a Stock Incentive.

3.3 Maximum Aggregate Shares Issuable ISO Limitation. The total maximum number
of Shares that may be issued pursuant to the exercise of ISOs under this Plan
shall at all times be exactly the same as the total maximum number of Shares
that may be issued pursuant to Stock Incentives under this Plan pursuant to the
preceding Sections of this Section 3.

3.4 Code §162(m) Participant Limitation. Notwithstanding anything herein to the
contrary, no Participant may be granted Stock Incentives covering an aggregate
number of Shares in excess of Five Hundred Thousand (500,000) in any calendar
year, and any Shares subject to a Stock Incentive which again become available
for use under this Plan after the cancellation, expiration or exchange of such
Stock Incentive thereafter shall continue to be counted in applying this
calendar year Participant limitation.

 

Section 4 EFFECTIVE DATE

The Effective Date of this Plan shall be the date it is adopted by the Board, or
such delayed effective date as the Board may specify, as noted in resolutions
effectuating such adoption. This Plan shall be subject to the approval of the
stockholders of the Company within twelve (12) months after the date on which
this Plan is adopted by the Board, disregarding any contingencies or delayed
effective date relative to such adoption. In the event that stockholder approval
of this Plan is not obtained, or in the event that this Plan is not subjected to
the approval of the stockholders, then any Stock Incentives granted under this
Plan shall nonetheless be deemed granted pursuant to the authority of the Board;
provided, however, any such Option granted which was intended to be an ISO shall
instead be a NQSO. Should this Plan be rejected by the stockholders after being
submitted to the stockholders for their approval, the Plan shall immediately
terminate at that time, and no further grants shall be made under this Plan
thereafter. Notwithstanding the foregoing, no ISO shall be exercisable prior to
the date that stockholder approval of this Plan is obtained unless the
Participant receiving such ISO agrees that the ISO shall instead be treated as a
NQSO for all purposes, and any exercise of an ISO by a Participant prior to the
date that stockholder approval of this Plan is obtained shall automatically be
deemed to be such an agreement by the exercising Participant. In addition, in
the event that stockholder approval of this Plan is not obtained, any Stock
Incentives intended to meet the performance-based compensation exception of Code
§162(m)(4)(C) may not meet such exception.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 7



--------------------------------------------------------------------------------

Section 5 ADMINISTRATION

5.1 General Administration. This Plan shall be administered by the Board. The
Board, acting in its complete and absolute discretion, shall exercise all such
powers and take all such action as it deems necessary or desirable to carry out
the purposes of this Plan. The Board shall have the power to interpret this Plan
and, subject to the terms and provisions of this Plan, to take such other action
in the administration and operation of the Plan as it deems equitable under the
circumstances. The Board’s actions shall be binding on the Company, or any
Subsidiary thereof, on each affected Eligible Recipient, and on each other
Person directly or indirectly affected by such actions.

5.2 Authority of the Board. Except as limited by law or by the Articles of
Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Board shall have full power to select Eligible Recipients who shall
participate in the Plan, to determine the sizes and types of Stock Incentives in
a manner consistent with the Plan, to determine the terms and conditions of
Stock Incentives in a manner consistent with the Plan, to construe and interpret
the Plan and any agreement or instrument entered into under the Plan, to
establish, amend or waive rules and regulations for the Plan’s administration,
and to amend the terms and conditions of any outstanding Stock Incentives as
allowed under the Plan and such Stock Incentives. Further, the Board may make
all other determinations that may be necessary or advisable for the
administration of the Plan.

5.3 Delegation of Authority. The Board may delegate its authority under the
Plan, in whole or in part, to a Committee appointed by the Board consisting of
not less than one (1) Director or to one or more other Persons to whom the
powers of the Board hereunder may be delegated in accordance with applicable
law. The members of the Committee and any other Persons to whom authority has
been delegated shall be appointed from time to time by, and shall serve at the
discretion of, the Board. The Committee or other delegate (if appointed) shall
act according to the policies and procedures set forth in the Plan and to those
policies and procedures established by the Board, and the Committee or other
delegate shall have such powers and responsibilities as are set forth by the
Board. Reference to the Board in this Plan shall specifically include reference
to the Committee or other delegate where the Board has delegated its authority
to the Committee or other delegate, and any action by the Committee or other
delegate pursuant to a delegation of authority by the Board shall be deemed an
action by the Board under the Plan. Notwithstanding the above, the Board may
assume the powers and responsibilities granted to the Committee or other
delegate at any time, in whole or in part. With respect to Committee
appointments and composition, only a Committee (or a subcommittee thereof)
comprised solely of two (2) or more Outside Directors may grant Stock Incentives
that will meet the Performance-Based Exception, and only a Committee comprised
solely of Outside Directors may grant Stock Incentives to Insiders that will be
exempt from Section 16(b) of the Exchange Act.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 8



--------------------------------------------------------------------------------

5.4 Decisions Binding. All determinations and decisions made by the Board (or
its delegate) pursuant to the provisions of this Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all Persons,
including the Company, or any Subsidiary thereof, its stockholders, Directors,
Eligible Recipients, Participants, and their estates and beneficiaries.

5.5 Indemnification for Decisions. No member of the Board or the Committee (or a
subcommittee thereof) shall be liable in connection with or by reason of any act
or omission performed or omitted to be performed on behalf of the Company in
such capacity, provided, that the Board has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Company. Service on the Committee (or a subcommittee thereof) shall
constitute service as a Director of the Company, so that the members of the
Committee (or a subcommittee thereof) shall be entitled to indemnification and
reimbursement as Directors of the Company pursuant to its certificate of
incorporation, bylaws and applicable law. In addition, the members of the Board,
or the Committee (or a subcommittee thereof) shall be indemnified by the Company
against the following losses or liabilities reasonably incurred in connection
with or by reason of any act or omission performed or omitted to be performed on
behalf of the Company in such capacity, provided, that the Board has determined,
in good faith, that the course of conduct that caused the loss or liability was
in the best interests of the Company: (a) the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, any Stock Incentive granted hereunder, and (b) against all amounts paid by
them in settlement thereof (provided such settlement is approved by independent
legal counsel selected by the Company) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
individual is liable for gross negligence or misconduct in the performance of
his duties, provided that within 60 days after institution of any such action,
suit or proceeding a Committee member or delegatee shall in writing offer the
Company the opportunity, at its own expense, to handle and defend the same. The
Company shall not indemnify or hold harmless the member of the Board or the
Committee (or a subcommittee thereof) if the loss or liability was the result of
gross negligence or willful misconduct by the Director or would not be allowed
under applicable law. Any indemnification of expenses or agreement to hold
harmless may be paid only out of the net assets of the Company, and no portion
may be recoverable from the stockholders of the Company.

 

Section 6 ELIGIBILITY

Eligible Recipients selected by the Board shall be eligible for the grant of
Stock Incentives under this Plan, but no Eligible Recipient shall have the right
to be granted a Stock Incentive under this Plan merely as a result of his or her
status as an Eligible Recipient. Only Employees shall be eligible to receive a
grant of ISO’s.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 9



--------------------------------------------------------------------------------

Section 7 TERMS OF STOCK INCENTIVES

7.1 Terms and Conditions of All Stock Incentives.

(a) Grants of Stock Incentives. The Board, in its complete and absolute
discretion, shall grant Stock Incentives under this Plan from time to time.
Stock Incentives shall be granted to Eligible Recipients selected by the Board,
and the Board shall be under no obligation whatsoever to grant any Stock
Incentives, or to grant Stock Incentives to all Eligible Recipients, or to grant
all Stock Incentives subject to the same terms and conditions.

(b) Shares Subject to Stock Incentives. The number of Shares as to which a Stock
Incentive shall be granted shall be determined by the Board in its complete and
absolute discretion, subject to the provisions of Section 3 as to the total
number of Shares available for grants under the Plan.

(c) Stock Incentive Agreements. Each Stock Incentive shall be evidenced by a
Stock Incentive Agreement executed by the Company or a Subsidiary, and the
Participant, which shall be in such form and contain such terms and conditions
as the Board in its complete and absolute discretion may, subject to the
provisions of the Plan, from time to time determine.

(d) Date of Grant. The date a Stock Incentive is granted shall be the date on
which the Board (1) has approved the terms and conditions of the Stock Incentive
Agreement, (2) has determined the recipient of the Stock Incentive and the
number of Shares covered by the Stock Incentive, (3) has taken all such other
action necessary to direct the grant of the Stock Incentive, and (4) if
applicable, any conditions imposed on such grant by the Board have been
fulfilled.

(e) Minimum Vesting Periods. Any Stock Incentive awarded to an Employee that
does not include performance-based conditions with respect to issuance or
exercisability shall have a minimum time-based vesting requirement of 36 months.
Any Stock Incentive awarded to an Employee that includes performance-based
conditions with respect to issuance or exercisability shall have a minimum
time-based vesting requirement of 12 months. Any Stock Incentive awarded to an
Outside Director shall have a minimum time-based vesting requirement of 12
months.

7.2 Terms & Conditions of Options.

(a) Necessity of Stock Incentive Agreements. Each grant of an Option shall be
evidenced by a Stock Incentive Agreement that shall specify whether the Option
is an ISO or NQSO, and incorporate such other terms and conditions as the Board,
acting in its complete and absolute discretion, deems consistent with the terms
of this Plan, including (without limitation) a restriction on the number of
Shares subject to the Option that first become exercisable during any calendar
year. The Board and/or the Company shall have complete and absolute discretion
to modify the terms and provisions of an Option in accordance with Section 12 of
this Plan even though such modification may change the Option from an ISO to a
NQSO.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 10



--------------------------------------------------------------------------------

(b) Determining Optionees. In determining Eligible Recipient(s) to whom an
Option shall be granted and the number of Shares to be covered by such Option,
the Board may take into account the recommendations of the Chief Executive
Officer of the Company, or any Subsidiary thereof, and its other officers, the
duties of the Eligible Recipient, the present and potential contributions of the
Eligible Recipient to the success of the Company, or any Subsidiary thereof,,
and other factors deemed relevant by the Board, in its complete and absolute
discretion, in connection with accomplishing the purpose of this Plan. An
Eligible Recipient who has been granted an Option to purchase Shares, whether
under this Plan or otherwise, may be granted one or more additional Options. If
the Board grants an ISO and a NQSO to an Eligible Recipient on the same date,
the right of the Eligible Recipient to exercise one such Option shall not be
conditioned on his or her failure to exercise the other such Option.

(c) Exercise Price. Subject to adjustment in accordance with Section 10 and the
other provisions of this Section, the Exercise Price shall be as set forth in
the applicable Stock Incentive Agreement. With respect to each grant of an
Option, other than an ISO to a Participant who is a Ten Percent Stockholder, the
Exercise Price shall not be less than the Fair Market Value of a Share on the
date the Option is granted. With respect to each grant of an ISO to a
Participant who is a Ten Percent Stockholder, the Exercise Price shall not be
less than one hundred ten percent (110%) of the Fair Market Value of a Share on
the date the ISO is granted. Without limiting the foregoing, any Option that is
intended to avoid taxation under Code §409A as a “nonqualified deferred
compensation plan” must be granted with an Exercise Price equivalent to or
greater than the Fair Market Value of a Share determined as of the date of such
grant, consistent with Treas. Reg. §1.409A-1(b)(5)(iv), and any other applicable
guidance or regulations issued by the Internal Revenue Service. Notwithstanding
the foregoing, the Exercise Price of an Option granted in substitution of an
existing option pursuant to Treas. Reg. §1.424-1(a) or Treas. Reg.
§1.409A-1(b)(5)(v)(D) may be established under the requirements of those
provisions without regard to the foregoing (see subsection (h) below).

(d) Option Term. Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Stock
Incentive Agreement, but no Stock Incentive Agreement shall:

 

  (1) make an Option exercisable before the date such Option is granted; or

 

  (2) make an Option exercisable after the earlier of:

(i) the date such Option is exercised in full, or

(ii) the date that is the tenth (10th) anniversary of the date such Option is
granted, if such Option is a NQSO or an ISO granted to a non-Ten Percent
Stockholder, or the date that is the fifth (5th) anniversary of the date such
Option is granted, if such Option is an ISO granted to a Ten Percent
Stockholder.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 11



--------------------------------------------------------------------------------

A Stock Incentive Agreement may provide for the exercise of an Option after the
employment or service of a Participant has terminated for any reason whatsoever,
including death or disability. The Participant’s rights, if any, upon
termination of employment or service will be set forth in the applicable Stock
Incentive Agreement.

(e) Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised accompanied by full payment for the Shares.
Payment for shares of Stock purchased pursuant to exercise of an Option shall be
made in cash or, unless the Stock Incentive Agreement provides otherwise, by
delivery to the Company of a number of Shares having an aggregate Fair Market
Value equal to the amount to be tendered (including a “cashless” or “net share”
exercise), or a combination thereof. In a “net share” exercise, the Company will
reduce the number of Shares issued upon exercise by the largest whole number of
Shares with a Fair Market Value that does not exceed the aggregate Exercise
Price; provided, however, that the Company shall accept cash or other payment
from the Optionee to the extent of any remaining balance of the aggregate
exercise price not satisfied by such reduction in the number of whole Shares to
be issued; and provided further, that Shares will no longer be outstanding under
an Option and will not be exercisable thereafter to the extent that (A) Shares
are used to pay the Exercise Price pursuant to the “net share” exercise,
(B) Shares are delivered to the Optionee as a result of such exercise, and/or
(C) Shares are withheld to satisfy tax withholding obligations. In addition,
unless the Stock Incentive Agreement provides otherwise, the Option may be
exercised through a brokerage transaction following registration of the
Company’s equity securities under Section 12 of the Exchange Act as permitted
under the provisions of Regulation T applicable to cashless exercises
promulgated by the Federal Reserve Board, unless prohibited by Section 402 of
the Sarbanes-Oxley Act of 2002. However, notwithstanding the foregoing, with
respect to any Participant who is an Insider, a tender of shares or a “cashless”
or “net share” exercise must (1) have met the requirements of an exemption under
Rule 16b-3 promulgated under the Exchange Act, or (2) be a subsequent
transaction the terms of which were provided for in a transaction initially
meeting the requirements of an exemption under Rule 16b-3 promulgated under the
Exchange Act. Unless the Stock Incentive Agreement provides otherwise, the
foregoing exercise payment methods shall be subsequent transactions approved by
the original grant of an Option. Except as provided in subparagraph (f) below,
payment shall be made at the time that the Option or any part thereof is
exercised, and no Shares shall be issued or delivered upon exercise of an Option
until full payment has been made by the Participant. The holder of an Option, as
such, shall have none of the rights of a stockholder. Notwithstanding the above
and unless prohibited by the Sarbanes-Oxley Act of 2002, in the complete and
absolute discretion of the Board, an Option may be exercised as to a portion or
all (as determined by the Board) of the number of Shares specified in the Stock
Incentive Agreement by delivery to the Company of a promissory note, such
promissory note to be executed by the Participant and that shall include, with
such other terms and conditions as the Board shall determine, provisions in a
form approved by the Board under which: (i) the balance of the aggregate
purchase price shall be payable in equal installments over such period and shall
bear interest at such rate (that shall not be less than the prime bank loan rate
as determined by the Board, that shall be established at the time of exercise,
and that must be a market rate based on the rate environment at the date of
exercise, taking into account the provisions of Code §7872) as the Board shall
approve, and (ii) the Participant shall be personally liable for payment of the
unpaid principal balance and all accrued but unpaid interest. Other methods of
payment may also be used if approved by the Board in its complete and absolute
discretion and provided for under the Stock Incentive Agreement.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 12



--------------------------------------------------------------------------------

(f) Conditions to Exercise of an Option. Each Option granted under the Plan
shall vest and shall be exercisable at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Board shall
specify in the Stock Incentive Agreement; provided, however, that subsequent to
the grant of an Option, the Board, at any time before complete termination of
such Option, may accelerate the time or times at which such Option may vest or
be exercised in whole or in part. Notwithstanding the foregoing, an Option
intended to meet the FLSA Exclusion shall not be exercisable for at least six
(6) months following the date it is granted, except by reason of death,
disability, retirement, a change in corporate ownership or other circumstances
permitted under regulations promulgated under the FLSA Exclusion. Furthermore,
if a Participant holding an Option receives a hardship distribution from a Code
§401(k) plan of the Company, or any Subsidiary, the Option may not be exercised
during the six (6) month period following the hardship distribution, unless the
Company, or any Subsidiary thereof, determines that such exercise would not
jeopardize the tax-qualification of the Code §401(k) plan. The Board may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
as it may deem advisable, including, without limitation, vesting or
performance-based restrictions, voting restrictions, investment intent
restrictions, restrictions on transfer, rights of the Company to re-purchase
Shares acquired pursuant to the exercise of an Option, “first refusal” rights of
the Company to purchase Shares acquired pursuant to the exercise of an Option
prior to their sale to any other Person, “drag along” rights requiring the sale
of shares to a third party purchaser in certain circumstances, “lock up” type
restrictions in the case of a Public Offering of the Company’s stock, rights of
the Company to re-purchase Shares acquired pursuant to the exercise of an
Option, restrictions or limitations or other provisions that would be applied to
stockholders under any applicable agreement among the stockholders, and
restrictions under applicable federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and/or under any blue sky or state securities laws applicable to such
Shares.

(g) Transferability of Options. An Option shall not be transferable or
assignable except by will or by the laws of descent and distribution and shall
be exercisable, during the Participant’s lifetime, only by the Participant;
provided, however, that in the event the Participant is incapacitated and unable
to exercise his or her Option, if such Option is a NQSO, such Option may be
exercised by such Participant’s legal guardian, legal representative, or other
representative whom the Board deems appropriate based on applicable facts and
circumstances. The determination of incapacity of a Participant and the
determination of the appropriate representative of the Participant who shall be
able to exercise the Option if the Participant is incapacitated shall be
determined by the Board in its complete and absolute discretion. Notwithstanding
the foregoing, except as otherwise provided in the Stock Incentive Agreement, a
NQSO may also be transferred by a Participant as a bona fide gift or through a
domestic relations order to any “family member” (as that term is defined in 17
CFR §230.701(c)(3)) of the Participant, and in each case the transferee shall be
subject to all provisions of the Plan, the Stock Incentive Agreement and other
agreements with the Participant in connection with the exercise of the Option
and purchase of Shares. In the event of such a gift or transfer by domestic
relations order, the Participant shall promptly notify the Board of such
transfer and deliver to the Board such written documentation as the Board may in
its complete and absolute discretion request, including, without limitation, the
written acknowledgment of the donee that the donee is subject to the provisions
of the Plan, the Stock Incentive Agreement and other agreements with the
Participant. Notwithstanding the foregoing, a Stock Incentive Agreement may
provide for more limited transferability than is described above.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 13



--------------------------------------------------------------------------------

(h) Special Provisions for Certain Substitute Options. Notwithstanding anything
to the contrary in this Section, any Option granted in substitution for a stock
option previously issued by another entity, which substitution occurs in
connection with a transaction to which Code §424(a) is applicable, may provide
for an exercise price computed in accordance with Code §424(a) and the
regulations thereunder and may contain such other terms and conditions as the
Board may prescribe to cause such substitute Option to contain as nearly as
possible the same terms and conditions (including the applicable vesting and
termination provisions) as those contained in the previously issued stock option
being replaced thereby.

(i) ISO Tax Treatment Requirements. With respect to any Option that purports to
be an ISO, to the extent that the aggregate Fair Market Value (determined as of
the date of grant of such Option) of stock with respect to which such Option is
exercisable for the first time by any individual during any calendar year
exceeds one hundred thousand dollars ($100,000.00), such Option shall not be
treated as an ISO in accordance with Code §422(d). The rule of the preceding
sentence is applied in the order in which Options are granted. Also, with
respect to any Option that purports to be an ISO, such Option shall not be
treated as an ISO if the Participant disposes of shares acquired thereunder
within two (2) years from the date of the granting of the Option or within one
(1) year of the exercise of the Option, or if the Participant has not met the
requirements of Code §422(a)(2).

(j) Potential Repricing of Stock Options. With respect to any Option granted
pursuant to, and under, this Plan, the Board (or a committee thereof) may not
authorize the repricing of all or any portion of existing outstanding Options
without the approval of the stockholders of the Company. For this purpose,
“repricing” of Options shall include, but not be limited to, any of the
following actions (or any similar action): (1) lowering the Exercise Price of an
existing Option; (2) any action which would be treated as a “repricing” under
generally accepted accounting principles; or (3) canceling of an existing Option
at a time when its Exercise Price exceeds the Fair Market Value of the
underlying stock subject to such Option, in exchange for cash, another Option, a
Stock Appreciation Right, a Restricted Stock Award, or other equity in the
Company.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 14



--------------------------------------------------------------------------------

7.3 Terms and Conditions of Stock Appreciation Rights.

(a) Grants of Stock Appreciation Rights. A Stock Appreciation Right may be
granted in connection with all or any portion of a previously or
contemporaneously granted Option or not in connection with an Option. A Stock
Appreciation Right shall entitle the Participant to receive upon exercise or
payment the excess of the Fair Market Value of a specified number of Shares at
the time of exercise, over an SAR Exercise Price that shall be not less than the
SAR Exercise Price for that number of Shares in the case of a Stock Appreciation
Right granted in connection with a previously or contemporaneously granted
Option, or not less than one hundred percent (100%) of the Fair Market Value of
that number of Shares at the time the Stock Appreciation Right was granted in
the case of any other Stock Appreciation Right. Any Stock Appreciation Right
that is intended to avoid taxation under Code §409A as a “nonqualified deferred
compensation plan” must be granted with a SAR Exercise Price equivalent to or
greater than the Fair Market Value of a Share determined as of the date of such
grant, consistent with Treas. Reg. §1.409A-1(b)(5)(iv), and any other applicable
guidance or regulations issued by the Internal Revenue Service. The exercise of
a Stock Appreciation Right shall result in a pro rata surrender of the related
Option to the extent the Stock Appreciation Right has been exercised.

(b) Payment. Upon exercise or payment of a Stock Appreciation Right, the Company
shall pay to the Participant the appreciation in cash or Shares (at the
aggregate Fair Market Value on the date of payment or exercise) as provided in
the Stock Incentive Agreement or, in the absence of such provision, as the Board
may determine. To the extent that a Stock Appreciation Right is paid in cash, it
shall nonetheless be deemed paid in Shares for purposes of Section 3 hereof.

(c) Conditions to Exercise. Each Stock Appreciation Right granted under the Plan
shall be exercisable at such time or times, or upon the occurrence of such event
or events, and in such amounts, as the Board shall specify in the Stock
Incentive Agreement; provided, however, that subsequent to the grant of a Stock
Appreciation Right, the Board, at any time before complete termination of such
Stock Appreciation Right, may accelerate the time or times at which such Stock
Appreciation Right may be exercised in whole or in part. Furthermore, if the
Participant holding a Stock Appreciation Right receives a hardship distribution
from a Code §401(k) plan of the Company, or any Subsidiary, the Stock
Appreciation Right may not be exercised during the six (6) month period
following the hardship distribution, unless the Company, or any Subsidiary
thereof, determines that such exercise would not jeopardize the
tax-qualification of the Code §401(k) plan.

(d) Restrictions on Shares Awarded. Shares awarded pursuant to Stock
Appreciation Rights shall be subject to such restrictions as determined by the
Board for periods determined by the Board. The Board may impose such
restrictions on any Shares acquired pursuant to a Stock Appreciation Right as it
may deem advisable, including, without limitation, vesting or performance-based
restrictions, voting restrictions, investment intent restrictions, restrictions
on transfer, rights of the Company to re-purchase Shares acquired pursuant to
the Stock Appreciation Rights, “first refusal” rights of the Company to purchase
Shares acquired pursuant to the Stock Appreciation Rights prior to their sale to
any other Person, “drag along” rights requiring the sale of Shares to a third
party purchaser in certain circumstances, “lock up” type restrictions in
connection with public offerings of the Company’s Shares, restrictions or
limitations or other provisions that would be applied to stockholders under any
applicable agreement among the stockholders, and restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, and/or under any blue sky
or state securities laws applicable to such Shares.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 15



--------------------------------------------------------------------------------

(e) Transferability of Stock Appreciation Rights. No Stock Appreciation Right
granted under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Stock
Incentive Agreement, all Stock Appreciation Rights granted to a Participant
under the Plan shall be exercisable, during the Participant’s lifetime, only by
the Participant, except that in the event the Participant is incapacitated and
unable to exercise his or her Stock Appreciation Right, such Stock Appreciation
Right may be exercised by such Participant’s legal guardian, legal
representative, or other representative whom the Board deems appropriate based
on applicable facts and circumstances. The determination of incapacity of a
Participant and the determination of the appropriate representative of the
Participant shall be determined by the Board in its complete and absolute
discretion. Notwithstanding the foregoing, except as otherwise provided in the
Stock Incentive Agreement, (A) a Stock Appreciation Right which is granted in
connection with the grant of a NQSO may be transferred, but only with the NQSO,
and (B) a Stock Appreciation Right that is not granted in connection with the
grant of a NQSO, may be transferred by the Participant as a bona fide gift or
through a domestic relations order to any “family member” (as that term is
defined in 17 CFR §230.701(c)(3)) of the Participant, and in each case the
transferee shall be subject to all provisions of the Plan, the Stock Incentive
Agreement and other agreements with the Participant in connection with the
exercise of the Stock Appreciation Right. In the event of such a gift or
transfer by domestic relations order, the Participant shall promptly notify the
Board of such transfer and deliver to the Board such written documentation as
the Board may in its complete and absolute discretion request, including,
without limitation, the written acknowledgment of the donee that the donee is
subject to the provisions of the Plan, the Stock Incentive Agreement and other
agreements with the Participant in connection with the exercise of the Stock
Appreciation Right. Notwithstanding the foregoing, a Stock Incentive Agreement
may provide for more limited transferability than is described above.

(f) Special Provisions for Tandem SARs. A Stock Appreciation Right granted in
connection with an Option may only be exercised to the extent that the related
Option has not been exercised. A Stock Appreciation Right granted in connection
with an ISO (1) will expire no later than the expiration of the underlying ISO,
(2) may be for no more than the difference between the Exercise Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Stock Appreciation Right is exercised, (3) may be
transferable only when, and under the same conditions as, the underlying ISO is
transferable, and (4) may be exercised only (i) when the underlying ISO could be
exercised and (ii) when the Fair Market Value of the Shares subject to the ISO
exceeds the Exercise Price of the ISO.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 16



--------------------------------------------------------------------------------

(g) Potential Repricing of SARs. With respect to any Stock Appreciation Right
granted pursuant to, and under, this Plan, the Board (or a committee thereof)
may not determine that the repricing of all or any portion of existing
outstanding Stock Appreciation Rights is appropriate without the approval of the
Stockholders of the Company. For this purpose, “repricing” of Stock Appreciation
Rights shall include, but not be limited to, any of the following actions (or
any similar action): (1) lowering the SAR Exercise Price of an existing Stock
Appreciation Right; (2) any action which would be treated as a “repricing” under
generally accepted accounting principles; or (3) canceling of an existing Stock
Appreciation Right at a time when its SAR Exercise Price exceeds the Fair Market
Value of the underlying stock subject to such Stock Appreciation Right, in
exchange for cash, another Stock Appreciation Right, an Option, a Restricted
Stock Award, or other equity in the Company.

7.4 Terms & Conditions of Restricted Stock Awards.

(a) Grants of Restricted Stock Awards. Shares awarded pursuant to Restricted
Stock Awards shall be subject to such restrictions (if any) as determined by the
Board for periods determined by the Board. Restricted Stock Awards issued under
the Plan may have restrictions that lapse based upon the service of a
Participant, or based upon the attainment (as determined by the Board) of
performance goals established pursuant to the business criteria listed in
Section 13, or based upon any other criteria that the Board may determine
appropriate. Any Restricted Stock Award with restrictions that lapse based on
the attainment of performance goals must be granted by a Committee, must have
its performance goals determined by such a Committee based upon one or more of
the business criteria listed in Section 13, and must have the attainment of such
performance goals certified in writing by such a Committee in order to meet the
Performance-Based Exception. Shares awarded pursuant to a Restricted Stock Award
may be forfeited to the extent that a Participant fails to satisfy the
applicable conditions or restrictions during the period of restriction. The
Company may retain the certificates representing Shares subject to a Restricted
Stock Award in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied. The Board may
require a cash payment from the Participant in exchange for the grant of a
Restricted Stock Award or may grant a Restricted Stock Award without the
requirement of a cash payment; provided, however, if the Participant holding a
Restricted Stock Award receives a hardship distribution from a Code §401(k) plan
of the Company, or any Subsidiary, the Participant may not pay any amount for
such Restricted Stock Award during the six (6) month period following the
hardship distribution, unless the Company, or any Subsidiary thereof, determines
that such payment would not jeopardize the tax-qualification of the Code §401(k)
plan.

(b) Acceleration of Award. The Board shall have the power to permit, in its
complete and absolute discretion, an acceleration of the expiration of the
applicable restrictions or the applicable period of such restrictions with
respect to any part or all of the Shares awarded to a Participant as part of a
Restricted Stock Award.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 17



--------------------------------------------------------------------------------

(c) Necessity of Stock Incentive Agreement. Each grant of a Restricted Stock
Award shall be evidenced by a Stock Incentive Agreement that shall specify the
terms, conditions and restrictions regarding the Shares awarded to a
Participant, and shall incorporate such other terms and conditions as the Board,
acting in its complete and absolute discretion, deems consistent with the terms
of this Plan. The Board shall have complete and absolute discretion to modify
the terms and provisions of Restricted Stock Awards in accordance with
Section 12 of this Plan.

(d) Restrictions on Shares Awarded. Shares awarded pursuant to Restricted Stock
Awards shall be subject to such restrictions as determined by the Board for
periods determined by the Board. The Board may impose such restrictions on any
Shares acquired pursuant to a Restricted Stock Award as it may deem advisable,
including, without limitation, vesting or performance-based restrictions, voting
restrictions, investment intent restrictions, restrictions on transfer, rights
of the Company to re-purchase Shares acquired pursuant to the Restricted Stock
Award, “first refusal” rights of the Company to purchase Shares acquired
pursuant to the Restricted Stock Award prior to their sale to any other Person,
“drag along” rights requiring the sale of Shares to a third party purchaser in
certain circumstances, “lock up” type restrictions in connection with public
offerings of the Company’s stock, restrictions or limitations or other
provisions that would be applied to stockholders under any applicable agreement
among the stockholders, and restrictions under applicable federal securities
laws, under the requirements of any stock exchange or market upon which such
Shares are then listed and/or traded, and/or under any blue sky or state
securities laws applicable to such Shares.

(e) Transferability of Restricted Stock Awards. A Restricted Stock Award may not
be transferred by the holder Participant, except, subject to applicable law and
other applicable restrictions: (A) upon the death of the holder Participant, a
Restricted Stock Award may be transferred by will or by the laws of descent and
distribution, (B) a Restricted Stock Award may, unless the applicable Stock
Incentive Agreement provides otherwise, be transferred at any time as a bona
fide gift or through a domestic relations order to any “family member” (as that
term is defined in 17 CFR §230.701(c)(3)) of the Participant; provided, however,
that the transferee must be bound by all terms and provisions of the underlying
Restricted Stock Award, and (C) a Restricted Stock Award may be transferred at
any time following the lapse of all restrictions on transferability of the
Restricted Stock Award. Notwithstanding the foregoing, a Stock Incentive
Agreement may provide for more limited transferability than is described above.

(f) Voting, Dividend & Other Rights. Unless the applicable Stock Incentive
Agreement expressly provides otherwise, holders of Restricted Stock Awards
shall, with respect to the Shares subject to such Stock Incentive Agreement, be
entitled (1) to vote such Shares, and (2) to receive any dividends declared upon
such Shares, during any period of restriction imposed by the Stock Incentive
Agreement, but shall not be entitled (1) to vote such Shares, or (2) to receive
any dividends declared upon such Shares, on or after the date on which Shares
are forfeited pursuant to such Stock Incentive Agreement.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 18



--------------------------------------------------------------------------------

7.5 Terms & Conditions of Restricted Stock Units.

(a) Grants of Restricted Stock Units. A Restricted Stock Unit shall entitle the
Participant to receive one Share at such future time and upon such terms as
specified by the Board in the Stock Incentive Agreement evidencing such award.
Restricted Stock Units issued under the Plan may have restrictions which lapse
based upon the service of a Participant, or based upon other criteria that the
Board may determine appropriate. The Board may require a cash payment from the
Participant in exchange for the grant of Restricted Stock Units or may grant
Restricted Stock Units without the requirement of a cash payment; provided,
however, if a Participant holding Restricted Stock Units receives a hardship
distribution from a Code §401(k) plan of the Company, or any Subsidiary, no
payment for any Restricted Stock Unit may be made by the Participant during the
six (6) month period following the hardship distribution, unless the Company, or
any Subsidiary thereof, determines that such payment would not jeopardize the
tax-qualification of the Code §401(k) plan. A Participant’s right to Shares
based upon Restricted Stock Units shall be an unfunded, unsecured obligation of
the Company until such time as Shares are actually issued to the Participant
pursuant to the terms and provisions of the Stock Incentive Agreement evidencing
such Restricted Stock Units, and such Participant shall have no right to any
specific assets of the Company prior thereto.

(b) Vesting of Restricted Stock Units. The Board may establish a vesting
schedule applicable to a Restricted Stock Unit and may specify the times,
vesting and performance goal requirements that may be applicable to a Restricted
Stock Unit. Until the end of the period(s) of time specified in any such vesting
schedule and/or the satisfaction of any such performance criteria, the
Restricted Stock Units subject to such Stock Incentive Agreement shall remain
subject to forfeiture.

(c) Acceleration of Award. The Board shall have the power to permit, in its
complete and absolute discretion, an acceleration of the applicable restrictions
or the applicable period of such restrictions with respect to any part or all of
the Restricted Stock Units awarded to a Participant.

(d) Necessity of Stock Incentive Agreement. Each grant of Restricted Stock Units
shall be evidenced by a Stock Incentive Agreement that shall specify the terms,
conditions and restrictions regarding the Participant’s right to receive Shares
in the future, and shall incorporate such other terms and conditions as the
Board, acting in its complete and absolute discretion, deems consistent with the
terms of this Plan. The Board shall have complete and absolute discretion to
modify the terms and provisions of Restricted Stock Units in accordance with
Section 12 of this Plan.

(e) Transferability of Restricted Stock Units. Except as otherwise provided in a
Participant’s Stock Incentive Agreement, no Restricted Stock Unit granted under
the Plan may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by the holder Participant, except upon the death of the holder
Participant by will or by the laws of descent and distribution. Notwithstanding
the foregoing, a Stock Incentive Agreement may provide for more limited
transferability than is described above.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 19



--------------------------------------------------------------------------------

(f) Voting, Dividend & Other Rights. Unless the applicable Stock Incentive
Agreement provides otherwise, holders of Restricted Stock Units shall not be
entitled to vote or to receive dividends until they become owners of the Shares
pursuant to their Restricted Stock Units.

(g) Code §409A Requirements. A Restricted Stock Unit must meet certain
restrictions contained in Code §409A if it is to avoid taxation under Code §409A
as a “nonqualified deferred compensation plan.” Grants of Restricted Stock Units
under this Plan should be made with consideration of the impact of Code §409A
with respect to such grant upon both the Company and the recipient of the
Restricted Stock Unit.

(h) No ERISA Employee Benefit Plan Created. Except to the extent that the Board
expressly determines otherwise in resolutions, a Restricted Stock Unit must
contain terms and provisions designed to ensure that the Restricted Stock Unit
will not be considered an “employee benefit plan” as defined in ERISA §3(3).

(i) Restrictions on Shares Awarded. Shares awarded pursuant to Restricted Stock
Units shall be subject to such restrictions as determined by the Board for
periods determined by the Board. The Board may impose such restrictions on any
Shares acquired pursuant to a Restricted Stock Unit as it may deem advisable,
including, without limitation, vesting or performance-based restrictions, voting
restrictions, investment intent restrictions, restrictions on transfer, rights
of the Company to re-purchase Shares acquired pursuant to the Restricted Stock
Units, “first refusal” rights of the Company to purchase Shares acquired
pursuant to the Restricted Stock Units prior to their sale to any other Person,
“drag along” rights requiring the sale of Shares to a third party purchaser in
certain circumstances, “lock up” type restrictions in connection with public
offerings of the Company’s Shares, restrictions or limitations or other
provisions that would be applied to stockholders under any applicable agreement
among the stockholders, and restrictions under applicable federal securities
laws, under the requirements of any stock exchange or market upon which such
Shares are then listed and/or traded, and/or under any blue sky or state
securities laws applicable to such Shares.

 

Section 8 SECURITIES REGULATION

Each Stock Incentive Agreement may provide that, upon the receipt of Shares as a
result of the exercise of a Stock Incentive or otherwise, the Participant shall,
if so requested by the Company, hold such Shares for investment and not with a
view of resale or distribution to the public and, if so requested by the
Company, shall deliver to the Company a written statement satisfactory to the
Company to that effect. Each Stock Incentive Agreement may also provide that, if
so requested by the Company, the Participant shall make a written representation
to the Company that he or she will not sell or offer to sell any of such Shares
unless a registration statement shall be in effect with respect to such Shares
under the Securities Act, and any applicable state securities law or, unless he
or she shall have furnished to the Company an opinion, in form and substance
satisfactory to the Company, of legal counsel acceptable to the Company, that
such registration is not required. Certificates representing the Shares
transferred upon the exercise of a Stock Incentive granted under this Plan may
at the complete and absolute discretion of the Company bear a legend to the
effect that such Shares have not been registered under the Securities Act or any
applicable state securities law and that such Shares may not be sold or offered
for sale in the absence of an effective registration statement as to such Shares
under the Securities Act and any applicable state securities law or an opinion,
in form and substance satisfactory to the Company, of legal counsel acceptable
to the Company, that such registration is not required. The Company shall not be
required to issue any Shares under any Stock Incentive if the issuance of such
Shares would constitute a violation by the Participant, the Company or any other
Person of any provisions of any law or regulation of any governmental authority,
including any federal or state securities laws or regulations. The Company may,
but shall in no event be obligated to, register any securities covered hereby
pursuant to the Securities Act. The Company shall not be obligated to take any
affirmative action in order to cause the issuance of Shares pursuant hereto or
pursuant to a grant of a Stock Incentive to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that Shares may not be issued pursuant to a Stock Incentive unless
and until the Shares covered by such grant are registered or are exempt from
registration, the issuance of Shares pursuant to such grant (under circumstances
in which the laws of such jurisdiction apply) shall be deemed conditioned upon
the effectiveness of such registration or the availability of such an exemption.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 20



--------------------------------------------------------------------------------

Section 9 LIFE OF PLAN

No Stock Incentive shall be granted under this Plan on or after the earlier of:

9.1 the tenth (10th) anniversary of the Effective Date of this Plan, or

9.2 the date on which all of the Shares available for issuance under Section 3
of this Plan have (as a result of the exercise of Options or Stock Appreciation
Rights granted under this Plan, lapse of all restrictions under Restricted Stock
Awards granted under this Plan, or vesting and payment of all Restricted Stock
Units granted under this Plan) been issued or no longer are available for use
under this Plan.

After such date, this Plan shall continue in effect with respect to any
then-outstanding Stock Incentives until (1) all then-outstanding Options and
Stock Appreciation Rights have been exercised in full or are no longer
exercisable, (2) all Restricted Stock Awards have vested or been forfeited, and
(3) all Restricted Stock Units have vested and been paid or been forfeited.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 21



--------------------------------------------------------------------------------

Section 10 ADJUSTMENT

Notwithstanding anything in Section 12 to the contrary, the number of Shares
reserved under Section 3 of this Plan, the limit on the number of Shares that
may be granted during a calendar year to any Eligible Recipient under Section 3
of this Plan, the number and type of Shares subject to Stock Incentives granted
under this Plan, and the Exercise Price of any Options and the SAR Exercise
Price of any Stock Appreciation Rights, may be adjusted by the Board in its
complete and absolute discretion in an equitable manner to reflect any change in
the capitalization of the Company, including, but not limited to, such changes
as stock dividends or stock splits; provided, however, that the Board shall be
required to make such adjustments if such change in the capitalization of the
Company constitutes an “equity restructuring” as defined in FASB ASC §718-10-20.
Furthermore, the Board shall have the right to, and may in its complete and
absolute discretion, adjust (in a manner that satisfies the requirements of Code
§424(a) and/or Treas. Reg. §1.409A-1(b)(5)(v)(D)) the number of Shares reserved
under Section 3, and the number of Shares subject to Stock Incentives granted
under this Plan, and the Exercise Price of any Options and the SAR Exercise
Price of any Stock Appreciation Rights in the event of any corporate transaction
described in Code §424(a) and/or Treas. Reg. §1.409A-1(b)(5)(v)(D) that provides
for the substitution or assumption of such Stock Incentives; provided, however,
that the Board shall be required to make such adjustments if such corporate
transaction constitutes an “equity restructuring” as defined in FASB ASC
§718-10-20. If any adjustment under this Section creates a fractional Share or a
right to acquire a fractional Share, such fractional Share shall be disregarded,
and the number of Shares reserved under this Plan and the number subject to any
Stock Incentives granted under this Plan shall be the next lower number of
Shares, rounding all fractions downward. An adjustment made under this Section
by the Board shall be conclusive and binding on all affected Persons and,
further, shall not constitute an increase in the number of Shares reserved under
Section 3.

 

Section 11 CHANGE OF CONTROL OF COMPANY

11.1 General Rule for Options. Except as otherwise provided in a Stock Incentive
Agreement, if a Change of Control occurs, and if the agreements effectuating the
Change of Control do not provide for the assumption or substitution of all
Options granted under this Plan, with respect to any Option granted under this
Plan that is not so assumed or substituted (a “Non-Assumed Option”), the
Committee, in its complete and absolute discretion, may, with respect to any or
all of such Non-Assumed Options, take any or all of the following actions to be
effective as of the date of the Change of Control (or as of any other date fixed
by the Committee occurring within the twenty-five (25) day period ending on the
date of the Change of Control, but only if such action remains contingent upon
the effectuation of the Change of Control) (such date referred to as the “Action
Effective Date”), notwithstanding any provision of Section 12.4 of this Plan:

(a) Accelerate the vesting and/or exercisability of any such Non-Assumed Option
on or before a specified Action Effective Date; and/or

(b) Unilaterally cancel any such Non-Assumed Option which has not vested and/or
which has not become exercisable as of a specified Action Effective Date; and/or

(c) Unilaterally cancel any such Non-Assumed Option as of a specified Action
Effective Date in exchange for:

(1) whole and/or fractional Shares (or for whole Shares and cash in lieu of any
fractional Share) that, in the aggregate, are equal in value to the excess of
the Fair Market Value of the Shares that could be purchased subject to such
Non-Assumed Option determined as of the Action Effective Date (taking into
account vesting and/or exercisability) minus the aggregate Exercise Price for
such Shares; and/or

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 22



--------------------------------------------------------------------------------

(2) cash or other property equal in value to the excess of the Fair Market Value
of any Shares (or fractional Shares) that could be purchased subject to such
Non-Assumed Option determined as of the Action Effective Date (taking into
account vesting and/or exercisability) minus the aggregate Exercise Price for
such Shares; and/or

(d) Unilaterally cancel any such Non-Assumed Option as of a specified Action
Effective Date in exchange for cash or other property equal in value to the
excess of the Fair Market Value of any Shares (or fractional Shares) that could
be purchased subject to such Non-Assumed Option determined as of the Action
Effective Date (taking into account vesting and/or exercisability) minus the
aggregate Exercise Price for such Shares; and/or

(e) Unilaterally cancel any such Non-Assumed Option after a specified Action
Effective Date after providing the holder of such Option with (1) an opportunity
to exercise such Non-Assumed Option to the extent vested and/or exercisable
(taking into account vesting and/or exercisability as of the date of the Change
of Control) on or before such Action Effective Date, and (2) reasonable notice
of such opportunity to exercise prior to such Action Effective Date; and/or

(f) Unilaterally require the exercise of, and unilaterally cause the exercise
of, any such Non-Assumed Option by a “cashless” or “net share” exercise (as
described in Section 7.2(e) hereof) as of a specified Action Effective Date;
and/or

(g) Unilaterally cancel any such Non-Assumed Option as of a specified Action
Effective Date and notify the holder of such Option of such action, but only if
the Fair Market Value of the Shares that could be purchased subject to such
Non-Assumed Option determined as of such Action Effective Date (taking into
account vesting and/or exercisability) does not exceed the aggregate Exercise
Price for such Shares.

With respect to subsection (e) above, notwithstanding any provision of this Plan
or any Stock Incentive Agreement to the contrary, unless prohibited by the
Sarbanes-Oxley Act of 2002, the Committee may, in its complete and absolute
discretion, allow the holder of any such Non-Assumed Option to exercise such
Non-Assumed Option under the provisions of subsection (e) above with a
promissory note which shall become due and payable as of, or shortly after, the
date of the Change of Control on such terms and conditions as the Committee may
determine, consistent with the requirements of Code §7872. However,
notwithstanding the foregoing, to the extent that the Participant holding a
Non-Assumed Option is an Insider, payment of cash in lieu of whole or fractional
Shares or shares of a successor may only be made to the extent that such payment
(1) has met the requirements of an exemption under Rule 16b-3 promulgated under
the Exchange Act, or (2) is a subsequent transaction the terms of which were
provided for in a transaction initially meeting the requirements of an exemption
under Rule 16b-3 promulgated under the Exchange Act. Unless a Stock Incentive
Agreement provides otherwise, the payment of cash in lieu of whole or fractional
Shares or in lieu of whole or fractional shares of a successor shall be
considered a subsequent transaction approved by the original grant of an Option.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 23



--------------------------------------------------------------------------------

11.2 General Rule for SARs. Except as otherwise provided in a Stock Incentive
Agreement, if a Change of Control occurs, and if the agreements effectuating the
Change of Control do not provide for the assumption or substitution of all Stock
Appreciation Rights granted under this Plan, with respect to any Stock
Appreciation Right granted under this Plan that is not so assumed or substituted
(a “Non-Assumed SAR”), the Committee, in its complete and absolute discretion,
may, with respect to any or all of such Non-Assumed SARs, take any or all of the
following actions to be effective as of the date of the Change of Control (or as
of any other date fixed by the Committee occurring within the twenty-five
(25) day period ending on the date of the Change of Control, but only if such
action remains contingent upon the effectuation of the Change of Control) (such
date referred to as the “Action Effective Date”), notwithstanding any provision
of Section 12.4 of this Plan:

(a) Accelerate the vesting and/or exercisability of such Non-Assumed SAR on or
before a specified Action Effective Date; and/or

(b) Unilaterally cancel any such Non-Assumed SAR which has not vested or which
has not become exercisable as of a specified Action Effective Date; and/or

(c) Unilaterally cancel such Non-Assumed SAR as of a specified Action Effective
Date in exchange for:

(1) whole and/or fractional Shares (or for whole Shares and cash in lieu of any
fractional Share) that, in the aggregate, are equal in value to the excess of
the Fair Market Value of the Shares subject to such Non-Assumed SAR determined
as of the Action Effective Date (taking into account vesting and/or
exercisability) minus the aggregate SAR Exercise Price for such Shares subject
to such Non-Assumed SAR; and/or

(2) cash or other property equal in value to the excess of the Fair Market Value
of any Shares (or fractional Shares) subject to such Non-Assumed SAR determined
as of the Action Effective Date (taking into account vesting and/or
exercisability) minus the aggregate SAR Exercise Price for such Shares subject
to such Non-Assumed SAR; and/or

(d) Unilaterally cancel any such Non-Assumed SAR as of a specified Action
Effective Date in exchange for cash or other property equal in value to the
excess of the Fair Market Value of any Shares (or fractional Shares) subject to
such Non-Assumed SAR determined as of the Action Effective Date (taking into
account vesting and/or exercisability) minus the aggregate SAR Exercise Price
for such Shares subject to such Non-Assumed SAR; and/or

(e) Unilaterally cancel such Non-Assumed SAR as of a specified Action Effective
Date after providing the holder of such SAR with (1) an opportunity to exercise
such Non-Assumed SAR to the extent vested and/or exercisable (taking into
account vesting and/or exercisability as of the date of the Change of Control)
on or before such Action Effective Date, and (2) reasonable notice of such
opportunity to exercise prior to such Action Effective Date; and/or

(f) Unilaterally require the exercise of, and unilaterally cause the exercise
of, any such Non-Assumed SAR as of a specified Action Effective Date; and/or

(g) Unilaterally cancel such Non-Assumed SAR and notify the holder of such SAR
of such action, but only if the Fair Market Value of the Shares subject to such
Non-Assumed SAR determined as of the Action Effective Date (taking into account
vesting and/or exercisability) does not exceed the SAR Exercise Price for such
Non-Assumed SAR.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 24



--------------------------------------------------------------------------------

However, notwithstanding the foregoing, to the extent that the Participant
holding a Non-Assumed SAR is an Insider, payment of cash in lieu of whole or
fractional Shares or shares of a successor may only be made to the extent that
such payment (1) has met the requirements of an exemption under Rule 16b-3
promulgated under the Exchange Act, or (2) is a subsequent transaction the terms
of which were provided for in a transaction initially meeting the requirements
of an exemption under Rule 16b-3 promulgated under the Exchange Act. Unless a
Stock Incentive Agreement provides otherwise, the payment of cash in lieu of
whole or fractional Shares or in lieu of whole or fractional shares of a
successor shall be considered a subsequent transaction approved by the original
grant of a SAR.

11.3 General Rule for Restricted Stock Units. Except as otherwise provided in a
Stock Incentive Agreement, if a Change of Control occurs, and if the agreements
effectuating the Change of Control do not provide for the assumption or
substitution of all Restricted Stock Units granted under this Plan, with respect
to any Restricted Stock Unit granted under this Plan that is not so assumed or
substituted (a “Non-Assumed RSU”), the Committee, in its complete and absolute
discretion, may, with respect to any or all of such Non-Assumed RSUs, take any
or all of the following actions to be effective as of the date of the Change of
Control (or as of any other date fixed by the Committee occurring within the
twenty-five (25) day period ending on the date of the Change of Control, but
only if such action remains contingent upon the effectuation of the Change of
Control) (such date referred to as the “Action Effective Date”) and only if such
action does not cause the affected Non-Assumed RSU to fail to comply with Code
§409A or to fail to be exempt from Code §409A, notwithstanding any provision of
Section 12.4 of this Plan:

(a) Accelerate the vesting of such Non-Assumed RSU on or before a specified
Action Effective Date; and/or

(b) Unilaterally cancel any such Non-Assumed RSU which has not vested as of a
specified Action Effective Date; and/or

(c) Unilaterally cancel such Non-Assumed RSU as of a specified Action Effective
Date and notify the holder of such Restricted Stock Unit of such action, but
only if the Fair Market Value of the Shares that were subject to such
Non-Assumed RSU determined as of the Action Effective Date (taking into account
vesting) is zero.

However, notwithstanding the foregoing, to the extent that the Participant
holding a Non-Assumed RSU is an Insider, payment of cash in lieu of whole or
fractional Shares or shares of a successor may only be made to the extent that
such payment (1) has met the requirements of an exemption under Rule 16b-3
promulgated under the Exchange Act, or (2) is a subsequent transaction the terms
of which were provided for in a transaction initially meeting the requirements
of an exemption under Rule 16b-3 promulgated under the Exchange Act. Unless a
Stock Incentive Agreement provides otherwise, the payment of cash in lieu of
whole or fractional Shares or in lieu of whole or fractional shares of a
successor shall be considered a subsequent transaction approved by the original
grant of a Restricted Stock Unit.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 25



--------------------------------------------------------------------------------

11.4 General Rule for Other Stock Incentive Agreements. If a Change of Control
occurs, then, except to the extent otherwise provided in the Stock Incentive
Agreement pertaining to a particular Stock Incentive or as otherwise provided in
this Plan, each Stock Incentive shall be governed by applicable law and the
documents effectuating the Change of Control.

 

Section 12 AMENDMENT OR TERMINATION

12.1 Amendment of the Plan. This Plan may be amended by the Board from time to
time to the extent that the Board deems necessary or appropriate; provided,
however, no such amendment shall be made absent the approval of the stockholders
of the Company (a) to increase the number of Shares reserved under Section 3,
except as set forth in Section 10, (b) to extend the maximum life of the Plan
under Section 9 or the maximum exercise period under Section 7, (c) to decrease
the minimum Exercise Price or SAR Exercise Price under Section 7, or (d) to
change the designation of Eligible Recipients eligible for Stock Incentives
under Section 6. Stockholder approval of other material amendments may be
necessary (a) in order for the Plan to continue to be able to issue ISOs under
Code §422 pursuant to Treas. Reg. §1.422-2(b)(2)(iii), (b) in order for the Plan
to continue to be able to issue Stock Incentives which meet the
Performance-Based Exception pursuant to Treas. Reg. §1.162-27(e)(2)(vi), or
(c) in order for the Plan to comply with rules promulgated by an established
stock exchange or a national market system, and, in all cases, the Board shall
determine whether approval by the stockholders shall be requested and/or
required in its complete and absolute discretion after due consideration of such
matters.

12.2 Implications of Stockholder Approval. In the event that this Plan is
amended and such amendment is subjected to stockholder approval (whether by the
Board or by the terms and provisions of this Plan), then in the event that
stockholder approval of this Plan is not obtained, or in the event that this
Plan is not subjected to the approval of the stockholders, then any Stock
Incentives granted under this Plan shall nonetheless be deemed granted pursuant
to the authority of the Board; provided, however, any such Option granted which
was intended to be an ISO shall instead be a NQSO. Should an amendment to this
Plan be rejected by the stockholders after being submitted to the stockholders
for their approval, the amendment of the Plan shall immediately terminate at
that time notwithstanding anything to the contrary (the amendment having been
considered to have been in existence only from its original date of Board
approval or later effective date to such date of rejection by the stockholders),
and no grants made under this Plan thereafter shall be considered as being made
from this Plan as so amended. Notwithstanding the foregoing, no ISO whose status
as such is dependent upon an amendment to this Plan for which stockholder
approval is required shall be exercisable prior to the date that stockholder
approval of this Plan is obtained unless the Participant receiving such ISO
agrees that the ISO shall instead be treated as a NQSO for all purposes if such
stockholder approval is not obtained, and any exercise of such an ISO by a
Participant prior to the date that such stockholder approval of this Plan is
obtained shall automatically be deemed to be such an agreement by the exercising
Participant. In addition, in the event that stockholder approval of an amendment
to this Plan is not obtained, any Stock Incentives intended to meet the
performance-based compensation exception of Code §162(m)(4)(C) may not meet such
exception (see Treas. Reg. §1.162-27(e)(4)(vi).).

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 26



--------------------------------------------------------------------------------

12.3 Suspension of Awards & Termination of Plan. The Board may suspend the
granting of Stock Incentives under this Plan at any time and may terminate this
Plan at any time. (See also Section 4 for a special provision providing for
automatic termination of this Plan in certain circumstances.)

12.4 Amendment of Outstanding Stock Incentives. The Company shall have the right
to modify, amend or cancel any Stock Incentive after it has been granted if
(a) the modification, amendment or cancellation does not diminish the rights or
benefits of the Participant under the Stock Incentive (provided, however, that a
modification, amendment or cancellation that results solely in a change in the
tax consequences with respect to a Stock Incentive shall not be deemed as a
diminishment of rights or benefits of such Stock Incentive), (b) the Participant
consents in writing to such modification, amendment or cancellation, (c) there
is a dissolution or liquidation of the Company, (d) this Plan and/or the Stock
Incentive Agreement expressly provides for such modification, amendment or
cancellation, or (e) the Company would otherwise have the right to make such
modification, amendment or cancellation by applicable law. The foregoing
notwithstanding, the Company shall not cancel, terminate, repurchase or exchange
any Stock Incentive in exchange for a cash payment without the approval of the
stockholders of the Company, except for any cancellation, termination,
repurchase or exchange conducted in accordance with Section 11 in connection
with a Change of Control that is approved by the stockholders of the Company. No
modification, amendment or cancellation of an outstanding Stock Incentive which
is expressly allowed under Section 11 shall be subject to the provisions of this
Section 12.4.

 

Section 13 PERFORMANCE CRITERIA FOR PERFORMANCE-BASED EXCEPTION

13.1 Performance Goal Business Criteria. The following performance measure(s)
must be used by a Committee composed of solely two (2) or more Outside Directors
to determine the degree of payout and/or vesting with respect to a Stock
Incentive granted pursuant to this Plan in order for such Stock Incentive to
qualify for the Performance-Based Exception:

(a) Earnings per share;

(b) Net income (before or after taxes);

(c) Return measures (including, but not limited to, return on assets, equity or
sales);

(d) Cash flow return on investments which equals net cash flows divided by
owners equity;

(e) Earnings before or after taxes, depreciation and/or amortization;

(f) Gross revenues;

(g) Operating income (before or after taxes);

(h) Total stockholder returns;

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 27



--------------------------------------------------------------------------------

(i) Corporate performance indicators (indices based on the level of certain
services provided to customers);

(j) Achievement of sales targets;

(k) Completion of acquisitions;

(l) Cash generation, profit and/or revenue targets;

(m) Growth measures, including revenue growth, as compared with a peer group or
other benchmark;

(n) Share price (including, but not limited to, growth measures and total
stockholder return); and/or

(o) Pre-tax profits.

The Board may propose for stockholder vote and stockholder approval a change in
these general performance measures set forth in this Section at any time.

13.2 Discretion in Formulation of Performance Goals. Unless an applicable Stock
Incentive Agreement expressly provides otherwise, the Board shall have the
complete and absolute discretion to adjust the determinations of the degree of
attainment of the pre-established performance goals; provided, however, that
Stock Incentives that are to qualify for the Performance-Based Exception may not
be adjusted upward (although the Committee shall retain the complete and
absolute discretion to adjust such Stock Incentives downward).

13.3 Payment upon Achievement of Performance Goals. Any Stock Incentive that is
to qualify for the Performance-Based Exception shall be earned, vested and
payable only upon the achievement of performance goals established by a
Committee composed solely of two (2) or more Outside Directors based upon one or
more of the Performance Goal Business Criteria listed in Section 13.1 above;
provided, however, the Committee may provide, either in connection with the
grant of the Stock Incentive or by an amendment thereafter, that achievement of
such performance goals will be waived upon the death or disability of the
Participant receiving such Stock Incentive or upon a Change of Control of the
Company. Any payment of a Stock Incentive that is to qualify for the
Performance-Based Exception shall be conditioned on the written certification of
the Committee that such performance goals were satisfied.

13.4 Performance Periods. The Board shall have the complete and absolute
discretion to determine the period during which any performance goal must be
attained with respect to a Stock Incentive. Such period may be of any length,
and, for Stock Incentives that are to qualify for the Performance-Based
Exception, must be established prior to the start of such period or within the
first ninety (90) days of such period (provided that the performance criteria is
not in any event set after 25% or more of such period has elapsed).

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 28



--------------------------------------------------------------------------------

13.5 Modifications to Performance Goal Business Criteria. In the event that the
applicable tax and/or securities laws change to permit Board discretion to alter
the governing performance measures noted above without obtaining stockholder
approval of such changes, the Board shall have complete and absolute discretion
to make such changes without obtaining stockholder approval. In addition, in the
event that the Board determines that it is advisable to grant Stock Incentives
that shall not qualify for the Performance-Based Exception, the Board may make
such grants without satisfying the requirements of Code §162(m) and without
regard to the provisions of this Section 13; otherwise, a Committee composed
exclusively of two (2) of more Outside Directors must make such grants.

 

Section 14 MISCELLANEOUS

14.1 Stockholder Rights. No Participant shall have any rights as a stockholder
of the Company as a result of the grant of a Stock Incentive to him or to her
under this Plan or his or her exercise of such Stock Incentive until (i) the
Shares subject to such Stock Incentive have been recorded on the Company’s
official stockholder records as having been issued and transferred to such
Participant, and (ii) the Participant has executed an agreement by which the
Participant agrees to be bound by, and subject to, any agreement(s) among the
Company’s stockholders then in effect. Upon the grant of a Stock Incentive or a
Participant’s exercise of such Stock Incentive, the Company will have a
reasonable period in which to issue and transfer the Shares to the Participant,
and the Participant will not be treated as a stockholder for any purpose
whatsoever prior to such issuance and transfer.

14.2 No Guarantee of Continued Relationship. The grant of a Stock Incentive to a
Participant under this Plan shall not constitute a contract of employment or a
contract to perform services and shall not confer on a Participant any rights
upon his or her termination of employment or relationship with the Company, or
any Subsidiary thereof, in addition to those rights, if any, expressly set forth
in the Stock Incentive Agreement that evidences his or her Stock Incentive.

14.3 Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, or any Subsidiary
thereof, as a condition precedent for the fulfillment of any Stock Incentive, an
amount sufficient to satisfy Federal, state and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan and/or any action taken by a
Participant with respect to a Stock Incentive. Whenever Shares are to be issued
to a Participant upon exercise of an Option or a Stock Appreciation Right, or
satisfaction of conditions under a Restricted Stock Unit, or grant of (if a Code
§83(b) election is properly made) or substantial vesting of a Restricted Stock
Award, the Company, or any Subsidiary thereof, shall have the right to require
the Participant to remit to the Company, or any Subsidiary thereof, as a
condition of exercise of the Option or Stock Appreciation Right, or as a
condition to the fulfillment of the Restricted Stock Unit, or as a condition to
the grant (if a Code §83(b) election is properly made) or substantial vesting of
the Restricted Stock Award, an amount in cash (or, unless the Stock Incentive
Agreement provides otherwise, in Shares) sufficient to satisfy federal, state
and local withholding tax requirements at the time of such exercise,
satisfaction of conditions, or grant (if a Code §83(b) election is properly
made) or substantial vesting. However, notwithstanding the foregoing, to the
extent that a Participant is an Insider, satisfaction of withholding
requirements by having the Company, or any Subsidiary thereof, withhold Shares
may only be made to the extent that such withholding of Shares (1) has met the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act, or (2) is a subsequent transaction the terms of which were provided for in
a transaction initially meeting the requirements of an exemption under Rule
16b-3 promulgated under the Exchange Act. Unless the Stock Incentive Agreement
provides otherwise, the withholding of shares to satisfy federal, state and
local withholding tax requirements shall be a subsequent transaction approved by
the original grant of a Stock Incentive. Notwithstanding the foregoing, in no
event shall payment of withholding taxes be made by a retention of Shares by the
Company, or any Subsidiary thereof, unless the Company, or any Subsidiary
thereof, retains only Shares with a Fair Market Value equal to or less than the
minimum amount of taxes required to be withheld.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 29



--------------------------------------------------------------------------------

14.4 Notification of Disqualifying Dispositions of ISO Options. If a Participant
sells or otherwise disposes of any of the Shares acquired pursuant to an Option
that is an ISO on or before the later of (1) the date two (2) years after the
date of grant of such Option, or (2) the date one (1) year after the exercise of
such Option, then the Participant shall immediately notify the Company, or any
Subsidiary thereof, in writing of such sale or disposition and shall cooperate
with the Company, or any Subsidiary thereof, in providing sufficient information
to the Company, or any Subsidiary thereof, for the Company, or any Subsidiary
thereof, to properly report such sale or disposition to the Internal Revenue
Service. The Participant acknowledges and agrees that he may be subject to
federal, state and/or local tax withholding by the Company, or any Subsidiary
thereof, on the compensation income recognized by Participant from any such
early disposition, and agrees that he shall include the compensation from such
early disposition in his gross income for federal tax purposes. Participant also
acknowledges that the Company, or any Subsidiary thereof, may condition the
exercise of any Option that is an ISO on the Participant’s express written
agreement with these provisions of this Plan.

14.5 Unfunded Plan. To the extent that cash or property is payable to a
participant under this Plan, such cash or property will be paid by the Company
from its general assets, and any Person entitled to such a payment under the
Plan will have no rights greater than the rights of any other unsecured general
creditor of the Company. Shares to be distributed hereunder will be issued
directly by the Company from its authorized but unissued or “treasury” stock or
a combination thereof. The Company will not be required to segregate on its
books or otherwise establish any funding procedure for the amount to be used for
the payment of benefits under the Plan. If, however, the Company determines to
reserve Shares or other assets to discharge its obligations hereunder, such
reservation will not be deemed to create a trust or other funded arrangement.

14.6 No Fiduciary Relationship. Nothing contained in this Plan and no action
taken pursuant to the Plan shall create or be construed to create a trust of any
kind or any fiduciary relationship between the Company or any Subsidiary on the
one hand, and any Participant or executor, administrator, or other personal
representative or designated beneficiary of such Participant or any other
Persons on the other hand.

14.7 Relationship to Other Compensation Plans. The adoption of this Plan shall
not affect any other stock option, incentive, or other compensation plans in
effect for the Company or a Subsidiary, nor shall the adoption of this Plan
preclude the Company or a Subsidiary from establishing any other form of
incentive or other compensation plan for Employees or Key Persons of the Company
or a Subsidiary.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 30



--------------------------------------------------------------------------------

14.8 Governing Law. The granting of Stock Incentives under this Plan, the
exercisability of any Stock Incentives and the issuance of shares of Common
Stock shall be subject to all applicable laws, rules, and regulations and to
such approvals by any governmental agencies or national securities exchanges as
may be required by applicable law. Specifically, the laws of the State of
Delaware shall govern this Plan and any Stock Incentive Agreement issued
hereunder. If Delaware’s conflict of law rules would apply another state’s laws,
the laws of the State of Delaware shall still govern.

14.9 Transfer. The transfer of an Employee between or among the Company or a
Subsidiary shall not be treated as a termination of his or her employment under
this Plan unless a Stock Incentive Agreement expressly provides otherwise.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 31



--------------------------------------------------------------------------------

SCHEDULE A

The UK Sub-Plan

This schedule constitutes a sub-plan, providing for the grant of options to UK
employees. If the Board determines to grant an Option pursuant to this sub-plan,
such Option will be subject to the terms of the rules of the Plan but subject to
the following additional provisions:

 

1. Only Options and Stock Appreciation Rights may be granted under this
sub-plan.

 

2. In this sub-plan Eligible Recipient means an Employee.

 

3. When the Board determines to grant a Stock Incentive pursuant to this
sub-Plan it shall do so by executing (on the date it so determines) a deed to
that effect.

 

4. Section 7.2(g) shall be amended by striking:

“Notwithstanding the foregoing, except as otherwise provided in the Stock
Incentive Agreement, a NQSO may also be transferred by a Participant as a bona
fide gift or through a domestic relations order to any “family member” (as that
term is defined in 17 CFR §230.701(c)(3)) of the Participant, and in each case
the transferee shall be subject to all provisions of the Plan, the Stock
Incentive Agreement and other agreements with the Participant in connection with
the exercise of the Option and purchase of Shares.”

and replace such sentence with:

“Notwithstanding the foregoing, except as otherwise provided in the Stock
Incentive Agreement, a NQSO may also be transferred by a Participant as a bona
fide gift (i) to his or her spouse, widow, widower, or children or children by
adoption under the age of 18, (ii) to a trust for the benefit of one or more
individuals described in clause (i) and no other persons, or (iii) to a
partnership of which the only partners are one or more individuals described in
clause (i), and in each case the transferee shall be subject to all provisions
of the Plan, the Stock Incentive Agreement and other agreements with the
Participant in connection with the exercise of the Option and purchase of
Shares.”

 

5. In Section 14.3 all references to “Federal, state and local taxes” shall be
deemed to include all forms of tax, duties, imposts and levies in the nature of
tax whenever created or imposed and whether of the United Sates of America or
elsewhere including (without limitation) United Kingdom national insurance.

 

6. The Company may in its absolute discretion require a Participant, on demand,
to enter into an election pursuant to Section 431(1) of the UK Income Tax
(Earnings and Pensions) Act 2003 in respect of all Shares issued or transferred
upon the exercise of any Option held by that Participant (and no Shares shall be
issued or delivered on exercise of an Option whilst the holder of that Option is
in breach of this paragraph 6). Such election shall be in such form as the Board
shall require.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 32



--------------------------------------------------------------------------------

7. The Company may require, as a condition of exercise of an Option, that the
Option holder shall enter into an election or agreement with the Company or any
Subsidiary to assume the liability for any secondary Class 1 national insurance
contributions payable in the United Kingdom in respect of that Option, under
Section 4 of, and paragraph 3B of Schedule 1 to, the UK Social Security
Contributions and Benefits Act 1992 (and no Shares shall be issued or delivered
on exercise of an Option whilst the holder of that Option is in breach of this
paragraph 7). Such election or agreement shall be in such form as the Board
shall require.

 

LOGO [g526887g68v05.jpg]

2013 Stock Incentive Plan

Page 33